Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant’s amendment dated May 14th, 2021 responding to the Office Action provided in the rejection of claims 1-20. 
Claims 7, 13, and 20 have been canceled.
Claims 1, 9, and 15 have been amended.
Claims 1-6, 8-12, and 14-19 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 8, and 15 are in independent form.
Claims 1-6, 8-12, and 14-19 are finally rejected.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Objections
Claims 1, 8, and 15 are objected
Claims 1, 8, and 15 recite the limitation "the network" in lines 9, 10, and 12, respectively.  There is insufficient antecedent basis for this limitation in the claim
REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
Applicant contends, prior arts of record do not teach “loading a second WASM module to compile additional source code from the database 3based upon historical context information associated with the bytecode,” (See Remarks, page 6).
Prior Art’s Arguments - Rejections
Applicants’ arguments filed on May 14th, 2021 have been fully considered but they are not persuasive. For example:
Applicant contends, prior arts of record do not teach “loading a second WASM module to compile additional source code from the database 3based upon historical context information associated with the bytecode,” however, Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Krasin et al. (U.S. Publication No. 2015/0278513 – art made of record) and paragraphs [0012], [0013, [0090], and [0091] in detail rejection below.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rean Griffith et al. (A Runtime Adaptation Framework for Native C and Bytecode Applications – IEEE, 2006 – hereinafter, Griffith) in view of Phani Kishore Gadepalli et al. (Challenges and Opportunities for Efficient Serverless Computing at the Edge – IEEE, 2019 – hereinafter, Gadepalli) and further in view of Krasin et al. (US Publication No. 2015/0278513 – hereinafter, Krasin).
Regarding claim 1:
Griffith discloses a computer-implemented method comprising:  
2receiving from a host, an input comprising a bytecode (“The unit of execution (sometimes referred to as a module) in the JVM is the classfile. Classfiles contain both the metadata and bytecode of a Java application.” (See page 95, right column, Section A. Java HotspotVM Execution Model));  
3in response to the input, generating a thread (“The classloader reads the classfile metadata and creates an in-memory representation and layout of the various classes, members and methods on demand as each class is referenced. The global native-code optimizer uses the results of the classloader and compiles the bytecode for a method Java HotspotVM Execution Model));  
But, Griffith does not explicitly teach:
4using the thread to create a sandbox including an interface;  
5loading a first Web-Assembly (WASM) module from a database into the sandbox, 6based upon the input;  
7the WASM module compiling the bytecode into an assembly instruction according to 8the input; and  
9the interface communicating the assembly instruction to the network.
However, Gadepalli discloses: 
4using the thread to create a sandbox including an interface (“: There has been a significant effort in adopting Wasm for a native execution, as it is a portable target for compilation of various high-level languages. Wasm standard does not necessarily make webspecific assumptions and there has been significant work to standardize the WebAssembly System Interface (WASI) [31] to run Wasm outside Web. The goal of WASI is to create a system interface that allows the Wasm binaries to be truly platform independent (by being able to run across different native platforms)” (See page 264, left column, Section IV. 3) Native WebAssembly Runtimes));  
5loading a first Web-Assembly (WASM) module from a database into the sandbox, 6based upon the input (“The aWsm is a native Wasm compiler and a runtime framework. The aWsm compiler is Rust-based and uses LLVM intermediate representation (IR) to enable hardwareor software-based sandbox isolation checks. The aWsm runtime leverages the AoT compiled Wasm shared-objects to enable multiple functions and their B. The Novel aWsm Framework and Its Approach to Serverless Performanct Management));  
7the WASM module compiling the bytecode into an assembly instruction according to 8the input (“Figure 1(c) depicts execution of a Wasm function using a native Wasm runtime. The Wasm functions are Aheadof-Time (AoT) compiled to enable the compiler and the language runtimes to leverage the platform software and hardware mechanisms [8] for providing strong inter- and intrasandbox memory-safety. The AoT compilation to sharedobjects significantly improves the startup latencies of native Wasm function executions and enables code sharing between multiple Wasm invocations” (See page 264, right column)); and  
9the interface communicating the assembly instruction to the network (“Figure 1(c) depicts execution of a Wasm function using a native Wasm runtime. The Wasm functions are Aheadof-Time (AoT) compiled to enable the compiler and the language runtimes to leverage the platform software and hardware mechanisms [8] for providing strong inter- and intrasandbox memory-safety. The AoT compilation to sharedobjects significantly improves the startup latencies of native Wasm function executions and .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadepalli into the teachings of Griffith because that would have enable aWsm runtime to provide strong SLO-driven latency and predictability guarantees to functions at the edge as suggested by Gadepalli (See page 265, left column).
But, Griffith and Gadepalli do not explicitly teach:
loading a second WASM module to compile additional source code from the database 3based upon historical context information associated with the bytecode.
However, Krasin discloses:
2speculatively loading a second WASM module from the database into the sandbox, 3based upon historical context information associated with the bytecode (“In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include accessing, by a sandboxing computer system that includes a processing device, a first application file; instantiating a first sandbox environment in a first process; running the application file in the first sandbox environment in the first process; accessing, by the sandboxing computer system, a .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krasin into the teachings of Griffith and Gadepalli because that would have provides a secure and light-weight execution environment for untrusted code. The sandbox environments can support efficient use of computing resources by dynamically allocating memory buffers 

Regarding claim 2:
The rejection of claim 1 is incorporated, Griffith further discloses wherein the input further comprises an additional argument 2provided by a parser located at the host (“The Java HotspotVM does not have a built in API for manipulating type definitions. As a result, to perform operations such as reading class and method attributes, parsing method descriptors, defining new methods for types, emitting/rewriting the bytecode for method implementations, creating new type references and defining new strings we were required to roll our own APIs based on information provided in the Java Virtual Machine Specification.” (See page 95, right column)).

Regarding claim 3:
The rejection of claim 2 is incorporated, Griffith discloses wherein:  2the bytecode is sent from a virtual machine at the host (“The unit of execution (sometimes referred to as a module) in the JVM is the classfile. Classfiles contain both the metadata and bytecode of a Java application.” (See page 95, right column, Section A. Java HotspotVM Execution Model); and 
3the additional argument comprises a state of the virtual machine (“There are a number of properties of execution environments that make them attractive for effecting . 

Regarding claim 4:
The rejection of claim 2 is incorporated, Griffith further discloses wherein:  2the bytecode is sent from a virtual machine at the host (“The unit of execution (sometimes referred to as a module) in the JVM is the classfile. Classfiles contain both the metadata and bytecode of a Java application.” (See page 95, right column, Section A. Java HotspotVM Execution Model); and 
3the additional argument comprises metadata of a vtable (“The symbol table contains the information needed to locate and relocate symbolic references and definitions. The fields of interest in a symbol table entry (Figure 4) are stLname, which holds an index into the object file's symbol string table where the symbol name is stored, st-size, which contains the data object's size in bytes and st-info, which specifies the symbol's type and binding attributes. The symbol table contains the information needed to locate and relocate symbolic references and definitions. The fields of interest in a symbol table entry (Figure 4) are stLname, which holds an index into the object file's symbol string table where the symbol name is stored, st-size, which contains the data object's size in bytes and st-info, which specifies the symbol's type and binding attributes” (See page 98, left column)).


The rejection of claim 2 is incorporated, Griffith further discloses wherein the additional argument comprises an offset of a 2dependent function (“The Java HotspotVM does not have a built in API for manipulating type definitions. As a result, to perform operations such as reading class and method attributes, parsing method descriptors, defining new methods for types, emitting/rewriting the bytecode for method implementations, creating new type references and defining new strings we were required to roll our own APIs based on information provided in the Java Virtual Machine Specification.” (See page 95, right column)).

Regarding claim 6:
The rejection of claim 2 is incorporated, Griffith further discloses wherein the additional argument comprises runtime- 2specific information (“The Java HotspotVM does not have a built in API for manipulating type definitions. As a result, to perform operations such as reading class and method attributes, parsing method descriptors, defining new methods for types, emitting/rewriting the bytecode for method implementations, creating new type references and defining new strings we were required to roll our own APIs based on information provided in the Java Virtual Machine Specification.” (See page 95, right column)).

Regarding claim 8:
The rejection of claim 1 is incorporated, Griffith further discloses wherein:  2the database comprises an in-memory database (“Step 1 occurs at classfile load time, ; and  
3the loading is performed by an in-memory database engine of the in-memory database (“Step 1 occurs at classfile load time, signaled by the ClassFileLoadHook JVMTI callback that precedes it. At this point the VM has obtained the classfile data but has not yet constructed the in-memory representation of the class. Kheiron/JVM adds what we call shadow methods for each of the original public and/or private methods. A shadow method shares most of the properties - including a subset of attributes e.g. exception specifications and the method descriptor- of the corresponding original method.” (See page 96, left column)).

Regarding claim 9:
This is a non-transitory computer readable storage medium version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 10:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claims 5 and 6, and is therefore rejected under similar rationale.

Regarding claim 12:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claims 3 and 4, and is therefore rejected under similar rationale.

Regarding claim 14:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Regarding claim 15:
This is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 16:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Regarding claim 18:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 19:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        July 26th, 2021